Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to claim 1, what is this “reverse flow” (line 4 from last) physically representative of in Figure 1, if anything at all? Para 20 (Pub) states that a reverse flow may exceed a “percentage of the total flow”, suggestive that there are 2 separate and identifiable flows somewhere in the disclosed system. As a “total flow” is that past the sensor 146, where is the other flow (i.e. the reverse flow) in the system as whole? Para 10 merely states that the reverse flow relates to fluid traveling “back to the upstream source” of a manufacture, system. Where in the manufacturing system is there a reverse flow, and
where is the system 100 of Figure 1 in that manufacturing system? There are no examples relating the structure of Para 10 to that of the claim, nowhere for one of ordinary skill to turn.

	As to Applicant’s Arguments/Remarks, please consider:
	As to the last full paragraph of page 11; where is the “reverse flow” in any figure?  Figure 1 shows at least 3 flows, and maybe 6 (due to valve affecting the flow rate of the 3).  Does the last sentence (“opposite of the direction of arrows shown in FIG. 1” of that last full paragraph) mean that the claimed “reverse flow” one of the 3 flows, or maybe one of the 6 (due to the valve affecting the flow rate)?  Is the argument for claim 1 that someone is left on his own to find such?  How might one of ordinary skill start?  Is the “reverse flow” outside of the system illustrated in Figure 1?  Merely stating that “reverse flow” is in the opposite direction of arrows is insufficient, as the difficulty is where that flow might even be.    


As to claim 1,3, what does “predetermined value” (line 4 from last of claim 1; line 20 from last Para 20) relate to? Consider that the sensor measures “flow rate” (last line, Para 12); while Para 20 shifts such by referring to “percentage of the total flow over a period of time” (italics added line 19 from last, Para 20).  A percentage of flowrate “over a period of time” seemingly makes no physical sense in regard to different flow rate measurements. (How is a percentage obtained from a plurality?) What is the algorithm from obtaining this ‘predetermined value”? Is the “flow” (claim 1) a flow rate, or is it really an absolute mass or volume? There are no examples, nowhere for one of ordinary skill to turn regarding what might be done in this instance.

As to Applicant’s Arguments/Remarks, please consider:
As to the first full paragraph of page 12; Para 20 refers to a percentage “over a period of time”, hardly suggestive of a constant.  How is one of ordinary skill to obtain a percentage of different rates?  How does one obtain the single value necessary to extract a percentage from?  


As to claims 1,2, what does the “total flow” (line 2) corresponding to claim 1’s “predetermined value” relate to?  Is the claim merely a broader claim that that of claim 3, and thus equally problematic?  If it’s representative of a flow rate, how is such arrived at? Is it just any instantaneous value of a flow rate that was obtained from the sensor at an earlier time?

As to Applicant’s Arguments/Remarks, please consider:
As t the last paragraph of p. 12; Undersigned acknowledges the uncertainty of claims 2 and 3.


As to claims 4,10,16, the “device identifier” is undefined? What is the device, and what is actually identified? There are no examples, no suggestion in the specification where one of ordinary skill might turn.

As to Applicant’s Arguments/Remarks, please consider:
As to the first paragraph of page 13;  the identifier is introduced as a “device identifier” which is separate from any structure of claims 1,7 and 13.  It is solid, it is real, it is not described what it is, how it responds to a determination.  There are no examples, no suggestion where one of ordinary skill is to turn in the context of claim/application.


As to claim 7, what is this “reverse flow” (line 4 from last) physically representative of in Figure 1, if anything at all?  Para 20 (Pub) states that the reverse flow may exceed a “percentage of the total flow”, suggestive that there are 2 separate and identifiable flows somewhere in the disclosed system.  As the “total flow” is that past the sensor 146, where is the other flow (i.e. the reverse flow)? Para 10 merely states that the reverse flow relates to fluid traveling “back to the upstream source” of a manufacture system.

As to Applicant’s Arguments/Remarks, please consider:
Applicant’s comments on the second full paragraph of page 13 has been acknowledged.

As to claims 7,9, what does “predetermined value” (line 4 from last of claim 1; line 20 from last Para 20) relate to? Consider that the sensor measures “flow rate” (last line, Para 12); while Para 20 shifts by referring to “percentage of the total flow over a period of time” (italics added line 19 from last, Para 20). A percentage of flowrate “over a period of time” seemingly makes no sense in regard to different flow rate measurements. (How is a numerical percentage obtained from a plurality?) What is the algorithm from obtaining this ‘predetermined value”? Is the “flow” a flow rate, or does it relate to an absolute mass or volume? There are no examples, nowhere for one of ordinary skill to turn regarding what might be done in this instance.
As to claim 8, what does the “total flow” relate to? Is this claim merely a broader claim than that of claim 9, and thus similarly problematic? If it’s representative of a flow rate, how is such arrived at? It is just any instantaneous value of a flow rate that was obtained from the sensor at an earlier time?
As to claim 13, what is this “reverse flow” (line 4 from last) physically representative of in Figure 1, if at all? Para 20 (Pub) states that the reverse flow may exceed a “percentage of the total flow”, suggestive that there are 2 separate and identifiable flows somewhere in the disclosed system. As the “total flow” is that past the sensor 146, where is the other flow (i.e. the reverse flow)? Para 10 merely states that the reverse flow relates to fluid traveling “back to the upstream source” of a manufacture system.

As to claims 13,15 what does “predetermined value” (line 4 from last of claim 51; line 20 from last Para 20) relate to? Consider that the sensor measures “flow rate” (last line, Para 12); while Para 20 shifts by referring to “percentage of the total flow over a period of time” (italics added line 19 from last, Para 20). A percentage of flowrate “over a period of time” seemingly makes no sense in regard to different flow rate measurements. (How is a numerical percentage obtained from a plurality?) What is the algorithm from obtaining this ‘predetermined value”? Is the “flow” a flow rate, or does it relate to
an absolute mass or volume? There are no examples, nowhere for one of ordinary skill to turn regarding what might be done in this instance.
	As to claim 14, what does the “total flow” (line 2) corresponding to claim 13’s “predetermined value” relate to? Is this claim merely a broader claim than that of claim 15, and thus similarly problematic? If it’s representative of a flow rate, how is such arrived at? It is just any instantaneous value of a flow rate that was obtained from the sensor at an earlier time?


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861